Citation Nr: 1303250	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-32 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for service connection for depression with emotional distress previously rated as depressive neurosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran had verified active duty service from June 2003 to April 2004 and unverified active duty service from August 1988 to February 1991.  The Veteran also served in the United States Naval Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision, which reopened and denied the Veteran's claim for service connection for depression with emotional distress previously rated as depressive neurosis.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the Board notes that the Veteran's application to reopen his previously denied claim for service connection for posttraumatic stress disorder (PTSD) was adjudicated separately by the RO most recently in a May 2008 rating decision. The Veteran submitted a notice of disagreement (NOD) with regard to this issue in July 2008, and a statement of the case (SOC) was issued with respect to this issue in December 2008.  However, the Veteran specifically indicated in a January 2009 statement that he did not wish to pursue his claim for service connection for PTSD but did wish to continue his claim for service connection for depression and emotional distress.  Therefore, as the Veteran did not appeal his claim for service connection for PTSD, this issue is not currently on appeal before the Board.  Moreover, in consideration of the holding in Clemons, the Board notes that this is not a situation in which a possible diagnosis of or claim for PTSD has been ignored by VA.  Rather, it was addressed separately, and, as the Veteran did not properly appeal this issue and, in fact, specifically indicated that he did not wish to appeal this issue, the Board has no jurisdiction to review the Veteran's application to reopen his previously denied claim for service connection for PTSD.

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Veteran also appealed the issue of entitlement to individual unemployability.  However, during the course of this appeal, this claim was granted in a June 2010 rating decision, effective prior to the date of his claim, based on the facts found.  Therefore, this decision was a complete grant of benefits with respect to this issue, and is no longer on appeal to the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Further, the Board notes that the Veteran requested in a March 2010 statement that this appeal be expedited due to the fact that he is in financial hardship.  The Board has considered this request.  However, as no evidence was submitted in support of this contention regarding financial hardship, the Veteran's request for expedition is denied, and the Veteran's appeal will not be advanced on the docket at this time.  38 C.F.R. § 20.900 (2012). 

The underlying merits of the issue of entitlement to service connection for depression with emotional distress, previously rated as depressive neurosis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an RO decision dated in June 2006, the Veteran's claim of service connection for depression was denied on the basis that there was no evidence that the Veteran had a diagnosis of chronic depression, or that it was otherwise related to military service.

2.  Evidence received since the June 2006 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for depression with emotional distress.


CONCLUSIONS OF LAW

1.  The June 2006 RO decision denying the Veteran's claim of service connection for depression is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for depression with emotional distress, previously rated as depressive neurosis, has been submitted.  The claim is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for depression with emotional distress previously rated as depressive neurosis, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen his claim for service connection for depression with emotional distress previously rated as depressive neurosis is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

 To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The initial issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for depression with emotional distress, previously rated as depressive neurosis.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim for service connection for depression was denied in a June 2006 RO decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2012).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2012).  The Veteran was notified of the June 2006 RO decision via a July 7, 2006, letter.  The Veteran did not submit a NOD with regard to this decision, and his new claim for service connection for depression was not received until July 22, 2008.  Therefore, the June 2006 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).
The basis for the June 2006 denial was that there was no evidence that the Veteran was treated for depression, or that he otherwise developed chronic depression as a result of, or during, military service.  At the time of the denial, the Veteran's service treatment records; personnel records; VA and private medical records; and statements from the Veteran, his wife and other acquaintances were considered.  The new evidence submitted since this denial consists primarily of statements from the Veteran, his wife, and other acquaintances; and VA and private medical records.

With regard to the newly submitted medical evidence, the Board notes that the claims file contains VA treatment records from 2008 and 2009 confirming a diagnosis of depression.  As the newly submitted VA medical evidence speaks to the issue of whether the Veteran has chronic depression, a critical element in establishing service connection, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  Shade, supra.  As such, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the claim of service connection for depression with emotional distress previously rated as depressive neurosis, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.


REMAND

As the Veteran's previously denied claim has been reopened, the Board will now address the merits of the underlying claim.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.
Specifically, the Veteran has asserted that his depression is a result of military service.  The Veteran asserted in a September 2008 statement that his mental well-being began to deteriorate after receiving Anthrax shots during his deployment to Kuwait in 2003 to 2004.  He further suggested that his mental condition continued to deteriorate into depression as his physical health deteriorated.

A review of the service treatment records reveals complaints of suicidal ideation and depression.  In an August 27, 1990, service treatment record, the Veteran was noted as having situational depression with suicidal ideation.  The Veteran was referred by a chaplain for suicidal ideation and multiple family and work stressors on August 27, 1990.  It was noted that the Veteran had prior suicidal ideation and counseling as a child.  In a VA Medical Center (VAMC) discharge summary, it was noted that the Veteran was admitted from August 27, 1990, to August 31, 1990, for complaints of numerous problems with the Navy, including the inability to get along with the Executive Officer and fellow sailors.  The Veteran complained of disliking the Navy and being depressed, secondary to financial problems and the recent pregnancy of his wife.  The Veteran was diagnosed with adjustment disorder with depressed mood.

In an August 31, 1990, service treatment record, the Veteran was noted as having an adjustment disorder with depressed mood and a personality disorder, not otherwise specified.  In an August 31, 1990, personnel record, it was noted that the Veteran was determined by an August 31, 1990, psychiatric evaluation to suffer from a severe longstanding personality disorder, not otherwise specified.  It was noted that this disorder existed prior to enlistment and is of such severity as to render this person incapable of serving adequately in the United States Navy.  In a September 18, 1990, service treatment record, the Veteran was noted as having depression with suicidal ideation.   

Post service, the Veteran was noted in VA medical records from 2008 and 2009 as having depression.

As the Veteran sought treatment for psychiatric complaints during service, and he has recently been noted as having depression, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current acquired psychiatric disability of any kind that was caused or aggravated by his active duty service.  Additionally, as the Veteran was noted in an August 31, 1990, service treatment record as having a personality disorder, the examiner should render an opinion as to whether the Veteran has an additional disability due to a disease or injury superimposed upon a personality as a result of his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Further, the Board notes that the claims file contains a DD-214 Form for the period of June 2003 to April 2004.  However, the Veteran's personnel records and service treatment records of record from this period of service appear to have been submitted by the Veteran, as opposed to obtained through official channels.  Moreover, the claims file contains no DD-214 Form from the Veteran's first period of active duty service from 1988 to 1991.  As such, upon remand, the agency of original jurisdiction (AOJ) should obtain a copy of the Veteran's DD-214 Form from his first period of active duty service and verify the precise dates of all periods of active duty service.  Then, the AOJ should ensure that all available personnel records and service treatments records from all periods of the Veteran's service have been associated with the claims file.   

Additionally, the AOJ should obtain all relevant VA treatment records that have not yet been associated with the claims file.  Specifically, the Board notes that VA treatment records were printed in May 2008, on which it was noted that the entire medical file had not been obtained and that only information related to headaches had been obtained.  As such, the AOJ should obtain any recent VA treatment records, as well as any psychiatric VA treatment records from the past that were not previously obtained due to the nature of previous record requests.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the Veteran's DD-214 Form from his first period of active duty service (reported as 1988 to 1991), and verify the precise dates of all periods of active duty service.  Then, ensure that all available personnel records and service treatments records from all periods of service have been associated with the claims file.

2. Obtain any and all relevant VA treatment records from the Vancouver VAMC and the Portland VAMC that have not yet been associated with the claims file, to specifically include any recent VA treatment records and any psychiatric VA treatment records from the past that were not previously obtained due to the nature of previous record requests.

3. Schedule the Veteran for a VA examination for his claimed depression with emotional distress.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed depression with emotional distress.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render opinions as to the following:

a.  Whether it is at least as likely as not that the Veteran's claimed depression with emotional distress or any other acquired psychiatric disability had its onset during, or was caused or aggravated by, the Veteran's active duty service or his service-connected disabilities.

b.  Whether it is at least as likely as not that the Veteran has an additional disability due to a disease or injury superimposed upon a personality disorder as a result of his active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should explain the reasons behind any opinions provided.

4. Then, readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the SOC.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. 
§ 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


